Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, 21, and 22, the limitation “the physical denture bar” lacks antecedent basis in the claims. 
Regarding claims 1, 11, 21, and 22, the limitation “delivering the physical bar in to the patients mouth” followed by “delivering the physical denture and denture bar into the patient’s mouth” is indefinite. It is unclear how the bar is delivered twice to the patient.
Regarding claim 1, 11, 21, and 22, the limitation “a passive fit” is indefinite. It is unclear what is encompassed by the fit to be passive as the fit is described to be provided by a “space” between an abutment.
Regarding claim 2, the limitations “the first dental office visit”, “the second dental office visit” , and “the third dental office visit” lacks antecedent basis in the claims.

Regarding claim 9, the limitation “the cement ports” is indefinite as only “the lateral cement ports” has been previously claimed such should be amended to reflect this relationship.
Regarding claim 10, the limitation “inserting physical abutments” should be amended to read --inserting the physical abutments-- to provide proper antecedent basis.
Regarding claim 14, the limitation “the physical abutments” lacks antecedent basis in the claims.
Regarding claim 14, the limitation “holding physical abutments” should read –holding the physical abutments—to provide proper antecedent basis in the claims.
Regarding claim 12, the limitation “a passive fit” is indefinite. It is unclear if the passive fit is the same as that of claim 11 or not. For examination purposes it is construed to be the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morales (US 2016/0135931) in view of Steingart (US 2012/0179281), and further in view of Schulter (US 2016/0270886).
Regarding claim 11, Morales discloses a method of designing, manufacturing, and installing an implant denture bar, comprising: taking an intraoral scan directly of a patient’s mouth with existing implants ([0049] , “scanning devices for scanning a patient’s oral cavity”…[0108], “digital patient data”…”in which surgical implants have been placed”); creating a digital model of the patient’s mouth 
Morales fail(s) to teach delivering the physical denture and bar into the patient’s mouth, all in no more than three dental office visits; the step of taking an intraoral scan of a patient’s mouth with existing base abutments is performed during the first dental office visit; the step of delivering the physical bar into the patient’s mouths is performed during the second dental office visit; and the step of delivering the physical denture and bar into the patient’s mouth is performed during the third dental office visit.
However, Steingart teaches a method of preparing and delivering dentures/bar system by reducing the number of chairside visits from five to three ([0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales, by requiring delivering the physical denture and bar into the patient’s mouth, all in no more than three dental office visits; the step of taking an intraoral scan of a patient’s mouth with existing base abutments is performed during the first dental office visit; the step of delivering the physical bar into the patient’s mouths is performed during the second dental office visit; and the step of delivering the physical denture and bar into the patient’s mouth is performed during the third dental office visit (as the entire process is accomplished in three steps as taught by 
Morales/Steingart fail to teach including digitally designing an oversized cement gap for each of the vertical through-holes so that the vertical through-holes are oversized to provide a passive fit for the respective abutments by providing space to allow for errors in the digital mouth model resulting from the intraoral scan.
However, Schulter discloses using a library of standard dimensions ([0112]) and designing a cement gap to provide necessary space of cement when the crown is fixed to framework ([0112]) and wherein separation distances in the computer design can be 0.1mm to 5mm (100-400 microns) ([0120]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales/Steingart, by requiring including digitally designing an oversized cement gap for each of the vertical through-holes so that the vertical through-holes are oversized to provide a passive fit for the respective abutments by providing space to allow for errors in the digital mouth model resulting from the intraoral scan, as taught by Schulter, for the purpose of including manufacturing errors in the design to ensure proper fit.
Regarding claim 12, Morales/Steingart/Shulter discloses the claimed invention substantially as claimed as set forth above.
Morales/Steingart fails to teach wherein the step of digitally designing a cement gap further includes selecting a cement gap from a library of cement gap spacing to provide a custom oversizing for a passive fit.
However, Schulter discloses using a library of standard dimensions ([0112]) and designing a cement gap to provide necessary space of cement when the crown is fixed to framework ([0112]) and wherein separation distances in the computer design can be 0.1mm to 5mm (100-400 microns) ([0120]).  
.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morales (US 2016/0135931) in view of Steingart (US 2012/0179281), and further in view of Schulter (US 2016/0270886), and further in view of Hader (US 5,219,286).
Regarding claim 13, Morales/Steingart/Schulter discloses the claimed invention substantially as claimed as set forth above.
Morales/Steingart fails to teach digitally designing lateral cement ports through a sidewall of the digital bar and in communication with the vertical through-holes. 
However, Hader teaches a denture support structure in FIGS. 7-10 wherein cement is placed/injected in a lateral hole (31) to fill a cavity around an abutment (7)  (Col. 4, lines 46-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales/Steingart/Schulter, by requiring digitally designing lateral cement ports through a sidewall of the digital bar and in communication wit hthe vertical through-holes, as taught by Hader, for the purpose of securing a framework to an abutment/implant.  
Allowable Subject Matter
Claims 1-3, 5-6, 9-10, 14-15, and 21-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 13 June 2021 have been fully considered but they are not persuasive. 
On page 15, applicant argues that the prior art does not teach an “oversized” gap. However, such is a relative term, therefore, as Schulter teaches forming gaps which are sized to fit the final desired shape. It would include gaps which accounted for shrinkage during manufacture to fit the final desired shape and be “oversized” initially.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/13/2021